—Appeals by the defendant from (1) a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered December 19,1997, convicting him of sexual abuse in the first degree under Indictment No. 851/97, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered December 19, 1997, convicting him of a violation of probation under Indictment No. 1813/92, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of sodomy in the second degree.Ordered that the judgment and amended judgment are affirmed.The defendant’s plea of guilty constituted a forfeiture of his right to appellate review of his argument that Indictment No. 851/97 did not adequately specify the dates upon which he allegedly committed the various acts which formed the basis for *406his criminal liability (see, e.g., People v Hunt, 148 AD2d 836; People v Duboy, 150 AD2d 882, 884; People v Gauthier, 246 AD2d 928; People v Quattlebaum, 229 AD2d 729; People v Wheeler, 176 AD2d 1133, 1134; People v Zane, 152 AD2d 976). In any event, this argument is without merit.The defendant’s remaining contention of ineffective assistance of counsel is without merit. Bracken, J. P., Krausman, McGinity and Schmidt, JJ., concur.